Title: From John Adams to James Warren, 27 July 1775
From: Adams, John
To: Warren, James


     
      Philadelphia July 27. 1775
      Dear sir
     
     The Congress have this Day, made an establishment of an Hospital and appointed Dr. Church Director and surgeon and have done themselves the Honour of unanimously appointing the Honourable James Warren Esqr of Plymouth in the Massachusetts Bay, Paymaster General of the Army. The salary of this officer is one hundred Dollars Per Month. It is an office of high Honour and great Trust.
     There is another Quantity of Powder arrived in New Jersey about 5000 Weight from So. Carolina—and it is said that another Boat has arrived in this River with about Six or Seven Tons. It will be ordered to the Generals Washington and Schuyler.
     We have voted fifty Thousand Dollars, for Powder to be got immediately—if possible.
     I begun this Letter only to mention to you a Number of young Gentlemen bound to the Camp. Mr. George Lux, son of a particular Friend of my Friend Chase. Mr. Hopkins and Mr. Smith all of Baltimore in Maryland. Mr. Cary is with them son of Mr. Cary of Charlestown—neither Father nor son want Letters.
     Your fast day Letter to me, is worth its Weight in Gold. I had by that Packett Letters from you, Dr. Cooper Coll. Quincy, and Mrs. Adams, which were each of them worth all that I have received from others since I have been here.
    